Citation Nr: 1242684	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable disability rating for service-connected left knee lateral meniscus tear from August 30, 2005, to January 9, 2012, and to a rating in excess of 10 percent from January 10, 2012, forward.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 19, 1999 to December 17, 1999, July 1, 2006 to March 27, 2007, March 14, 2008 to September 30, 2008, and October 25, 2008 to May 31, 2009, with additional service with the Army Reserves.  He injured his left knee during active duty training from June 1, 2002 to June 15, 2002.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied entitlement to service connection for a right knee disability and granted entitlement to service connection for a left knee lateral meniscus tear, assigning a noncompensable disability rating, effective August 30, 2005. 

In December 2011, the Board remanded this case.  In an August 2012 rating decision, the RO granted a 10 percent rating for left knee lateral meniscus tear, from January 10, 2012.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded this case in December 2011, the Board requested that the Veteran's complete STRs be obtained, as well as the service personnel records.  At that time, the Board referred to the Veteran's periods of service as being from August to December 1999 and from July 2006 to March 2007.  However, upon remand, additional service of the Veteran was shown to exist, from March 2008 to September 2008 and from October 2008 to May 2009.  

The AMC/RO attempted to obtain the STRs for the periods of service referred to in the Board's remand.  However, no STRs beyond May 2006 were obtained, despite the reference in the August 2012 supplemental statement of the case that all of the STRs had been obtained.  It does not appear that the records for the last two periods of service were specifically requested.  

In light of the foregoing, the Board finds that the RO/AMC must again attempt to obtain the Veteran's complete STRs.  All updated VA records from the San Juan VA Medical Center should be obtained, and the Veteran should be provided a current VA examination of his left knee.  An additional attempt should also be made to obtain the records related to the Veterans left knee surgery in July 2008, as well as copies of the left knee x-ray and MRI dated December 15, 2006 (referenced at the time of the January 2012 VA examination.)

Finally, in his February 2007 substantive appeal, the Veteran requested that he be scheduled for hearings before a Decision Review Office at the RO and before a Veterans Law Judge at the RO.  He was scheduled for a hearing before a Veterans Law Judge in January 2011, but failed to report.  On remand, he should be scheduled for a hearing before a Decision Review Office at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Decision Review Office at the RO.

2.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all records related to his periods of service from August 19, 1999 to December 17, 1999; July 1, 2006 to March 27, 2007; March 14, 2008 to September 30, 2008; and October 25, 2008 to May 31, 2009, and his Army Reserve records.  If these records are not available, a negative reply is required.

3.  The Veteran brought an x-ray report and MRI report of his left knee dated December 15, 2006 to his VA examination in January 2012.  Make arrangements to obtain copies of the x-ray report and MRI report of his left knee dated December 15, 2006.

4.  Request that the Veteran provide information regarding any private treatment that he received for his knee disabilities, to include that related to his left knee surgery in July 2008.  Make the necessary arrangement to obtain any private treatment records identified by the Veteran.  

5.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his knee disabilities from the VA Healthcare System in San Juan, Puerto Rico, dated since March 2012.  

6.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lateral meniscus tear of the left knee.

The examiner should specifically address the following: 

a) Report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected left-knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) Provide a description of any scars on the Veteran's left knee that are attributable to arthroscopic surgery performed on the knee, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




